Exhibit 10.1

Execution Version

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (this “Agreement”), dated October 17, 2012, is by and
between Coventry Health, Inc., a Delaware corporation (the “Company”), and
Michael D. Bahr (“Employee”).

RECITALS

WHEREAS, the Company has entered into a Merger Agreement (the “Merger
Agreement”) dated as of August 19, 2012, as amended, by and among the Company,
Aetna, Inc., a Pennsylvania corporation (“Aetna”) and Jaguar Merger Subsidiary,
Inc., a Delaware corporation and a wholly owned subsidiary of Aetna (“Merger
Sub”), pursuant to which Merger Sub will be merged with and into the Company,
with the Company being the surviving corporation (the “Merger”) effective as of
the Effective Time, as defined in the Merger Agreement (the “Effective Time”);
and

WHEREAS, the Company and Employee desire, for good and valuable consideration,
to enter into this Agreement whereby the Company promises a retention award in
exchange for Employee’s fulfillment of certain obligations hereunder.

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. Retention Award. Subject to the conditions set forth below, the
Company shall pay to Employee (or, in the event of Employee’s death, to
Employee’s estate), in consideration of the cancellation of the Employee’s
Underwater Options (as defined in the Merger Agreement) and the release set
forth in Section 2 below, the amount computed pursuant to Appendix A (the
“Retention Payment”) as of the earlier of the 12-month anniversary of the
Effective Date, or a date within 14 days after the termination of Employee’s
employment if Employee’s employment is terminated due to death, disability,
Termination Without Cause or Constructive Termination (within the meanings of
such terms set forth in Employee’s Employment Agreement with the Company dated
May 18, 2010) (a “Qualifying Termination”); provided, however, that Employee
shall forfeit any and all entitlement to receive such payment if Employee’s
employment terminates prior to the 12-month anniversary of the Effective Date
for any reason other than a Qualifying Termination.

Section 2. Release. In consideration of the Retention Payment set forth in
Section 1 above and Appendix A hereto, Employee hereby releases the Company and
each of its respective past and present shareholders, past and present
subsidiaries, affiliates and related companies, their successors and assigns and
all past and present directors, officers, employees, attorneys and agents of
these entities, personally, and as directors, officers, employees, attorneys and
agents, from any and all liabilities, claims or losses in respect of the
Employee’s Company Stock Options (as such term is defined in the Merger
Agreement), other than liabilities, claims or losses relating to Employee’s
rights under this Agreement. Employee agrees that Employee shall not bring or
participate in any claim or action contrary to the foregoing release.



--------------------------------------------------------------------------------

Section 3. Miscellaneous.

3.1. Withholding. All amounts paid hereunder will be subject to the Company’s
withholding of applicable taxes. All payments hereunder are intended to qualify
for the short-term deferral exception to Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

3.2. Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof and supersedes
any and all prior understandings, agreements or correspondence between the
parties. This Agreement may be amended only by a written instrument duly
executed by all parties or their respective heirs, successors, assigns or legal
personal representatives.

3.3. Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall be deemed one original.

3.4. One-Time Bonus. The Retention Payment is a one-time retention bonus and
creates no obligation by the Company or its affiliates to make further similar
bonus payments; provided that, subject to Section 3 hereof, the Retention
Payment shall not preclude, reduce or be offset against any payments or benefits
to which the Employee may be entitled under any other agreement, plan or
arrangement of the Company, Aetna, or their respective affiliates.

3.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rules or principles that might refer the governance or the
construction of this Agreement to the law of another jurisdiction.

3.6. Third Party Beneficiary. This Agreement has been made and is solely for the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the other than the parties to it, and their respective
heirs, successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
Notwithstanding the foregoing, following the Effective Time, Aetna shall receive
the same benefits and have the same rights of enforcement as the Company under
this Agreement.

3.7. Effectiveness. The operative effect of this Agreement is conditioned upon
the occurrence under the Merger Agreement of the Closing (as defined in the
Merger Agreement).

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by themselves or their duly authorized representative as of the date first
written above.

 

EMPLOYEE

/s/ Michael D. Bahr

Michael D. Bahr

COVENTRY HEALTH CARE, INC.

By:

  /s/ Thomas C. Zielinski

[Signature Page to Underwater Option Holder Retention Agreement]



--------------------------------------------------------------------------------

APPENDIX A

The Retention Payment shall be a cash payment equal to the sum of the Applicable
Amount with respect to each Underwater Option held by Employee which is canceled
pursuant to Section 2.05(b) of the Merger Agreement. The “Applicable Amount”
with respect to each such Underwater Option shall be the Per Share Amount
indicated below for such Underwater Option times the number of shares of Company
Common Stock subject such Underwater Option as of the Effective Time.

 

Applicable Payment Amount Exercise Price of Underwater Option   
Per Share Amount

Below $45.00

   $4.00

$45.00 - $49.99

   $3.00

$50.00 - $52.49

   $2.25

$52.50 - $54.99

   $1.75

$55.00 -$ 58.99

   $1.25

$59.00 - $61.00

   $1.00

Notwithstanding the foregoing, if the aggregate amount of the Retention Payment
and all other payments that would be payable under amended Section 2.05(b) of
the Merger Agreement (assuming payment to all eligible option holders) exceeds
$8,000,000, the Per Share Amounts above and the per share amounts that would be
payable to all others under amended Section 2.05(b) of the Merger Agreement
(assuming payment to all eligible option holders) shall be reduced pro rata so
that the aggregate amount that would be payable under amended Section 2.05(b) of
the Merger Agreement (assuming payment to all eligible option holders) shall be
equal to $8,000,000 and the Retention Payment shall be adjusted accordingly.

For the avoidance of doubt, the Retention Payment shall be based solely on the
Company Stock Options (if any) with a per share exercise price equal to or
greater than the Equity Award Cash Consideration (the “Underwater Options”) (in
each case, as defined in the Merger Agreement) which are held by Employee as of
the Effective Time and are canceled pursuant to Section 2.05(b) of the Merger
Agreement.